DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 1/20/2022. Claims 1-3, 5-20, and 22-26 are now pending. Claims 10-17 are withdrawn from consideration. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 18-20, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 20160381538 A1, hereinafter Tan) in view of Uchiyama (US 20180324694 A1), and further in view of Zhang et al (US 20140038647 A1, hereinafter Zhang).

Consider claims 1 and 18, Tan discloses a method and apparatus for wireless communication at a first user equipment (UE) comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see Fig. 18), the method comprising: 
detecting, during a first transmission period of [a discontinuous transmission cycle], a transmission over a sidelink channel from a second UE that is located within a threshold distance from the first UE (the DSRC system may be used in a V2P context, paragraph 62; UE 920 may be approaching the first cluster of UEs 918. The UE 920 
determining, based at least in part on the transmission, a second identifier associated with the second UE, the second identifier being different from the first identifier (The first safety message 922 may include an identifier (e.g., a leader UE identifier) that identifies the UE 908, paragraph 67; the identifier identifying the UE 908 may be obtained from the first safety message 922, paragraph 69); and 
using, based at least in part on the second UE being within the threshold distance, the first identifier and the second identifier during one or more subsequent transmission periods [of the discontinuous transmission cycle] (the UE 920 may determine to join the first cluster of UEs 918 based on the UE 920 being in a standalone mode and based on the proximity condition being satisfied between the UE 908 and the UE 920. In an aspect, the UE 920 may store an identifier associated with the UE 908 as the cluster leader's identifier. To signal an intention to join the first cluster of UEs 918, the UE 920 may transmit a second safety message 924 of the first safety message type based on the determination to join the first cluster of UEs 918… The second safety message 924 may include a clustering control field (e.g., the clustering control field 808) that includes the leader UE identifier identifying the UE 908, paragraph 69; The ID field 
However, Tan is silent regarding discontinuous transmission.
In the same field of endeavor, Uchiyama discloses using a discontinuous transmission (DTX) scheme in V2P communication (see paragraphs and 237).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use a discontinuous transmission (DTX) scheme in V2P communication as disclosed in Uchiyama in the system of Tan to decrease power consumption of the UE.
Nonetheless, the combination of Tan and Uchiyama does not expressly disclose monitoring for an alert message addressed to at least the second identifier.
In the same field of endeavor, discloses monitoring for an alert message addressed to at least the second identifier (When the device detects one or more group IDs that are associated with itself, it can monitor the paging occasions calculated based on those group IDs together with the paging occasion calculated based on its own ID, paragraph 53).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zhang with the teachings of Tan and Uchiyama to calculate  paging locations in received frames according to a group paging mode or a dedicated paging mode.




Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use a discontinuous transmission (DTX) scheme in V2P communication as disclosed in Uchiyama in the system of Tan as modified by Zhang to decrease power consumption of the UE.

Consider claims 3 and 20, and as applied to claims 1 and 18 respectively above, Tan discloses determining, based at least in part on the transmission, a separation distance between the second UE and the first UE, wherein the second UE being within the threshold distance from the first UE is based at least in part on the separation distance (UE 920 may be approaching the first cluster of UEs 918. The UE 920 may receive the first safety message 922 broadcasted by the UE 908. Fig. 9 and  paragraph 67; The UE 920 may determine whether to join the first cluster of UEs 918 by determining whether a proximity condition is satisfied between the UE 920 and UE 908. To determine whether the proximity condition is satisfied, the UE 920 may determine a 

Consider claims 5 and 22, and as applied to claims 1 and 18 respectively above, Tan discloses transmitting an indication to the second UE that the first UE has used the second identifier during the one or more subsequent transmission periods (The second safety message 924 may include a clustering control field (e.g., the clustering control field 808) that includes the leader UE identifier identifying the UE 908, paragraph 69; The ID field 810 may include an indicator that identifies the transmitter of the message, paragraph 63).

Consider claims 9 and 26, and as applied to claims 1 and 18 respectively above, Tan discloses wherein at least one of the first UE or the second UE comprises a pedestrian UE (pedestrian cluster, paragraph 64; users operating one or more UEs 908, 910, 912, 914, 916 and approaching the crosswalk 904, Fig. 9 and paragraph 65).


Claims 6-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Uchiyama, further in view of Zhang, and further in view of Cavalcanti et al (US 20200178043 A1, hereinafter Cavalcanti).

Consider claims 6 and 23, and as applied to claims 1 and 18 respectively above, the combination of Tan, Uchiyama, and Zhang does not expressly disclose determining 
In the same field of endeavor, Cavalcanti discloses determining a use period for using the first identifier with the second identifier, wherein the one or more subsequent transmission periods are based at least in part on the use period (The joint transmission information may specify a valid period during which the communication is to be coordinated in the manner described by the joint transmission information (e.g., during the time at which the group will be going through an intersection, passing another group, and so on), paragraph 53).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cavalcanti with the teachings of Tan, Uchiyama, and Zhang in order to improve contention levels, latency and reliability, especially in congested V2X environments.

Consider claims 7 and 24, and as applied to claims 6 and 23 respectively above, Cavalcanti discloses wherein the use period is determined based on at least one of a separation distance between the second UE and the first UE, a travel speed of the first UE, a travel speed of the second UE, a travel direction of the first UE, a travel direction of the second UE, or a combination thereof (e.g., during the time at which the group will be going through an intersection, paragraph 53).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of .

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Uchiyama, further in view of Zhang, and further in view of Karampatsis (US 20200187152 A1).

 Consider claims 8 and 25, and as applied to claims 1 and 18 respectively above, the combination of Tan, Uchiyama, and Zhang does not expressly disclose wherein the transmission periods of the discontinuous transmission cycle comprises vehicle-to-pedestrian (V2P) paging occasions.
	In the same field of endeavor, Karampatsis discloses wherein the transmission periods of the discontinuous transmission cycle comprises vehicle-to-pedestrian (V2P) paging occasions (controlling the transceiver to send the paging message for the remote UE during a paging occasion of the relay UE, paragraph 80; The relay links 125 may form a D2D connection, a V2V connection, a V2X connection, and the like, paragraph 40).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Karampatsis with the teachings of Tan, Uchiyama, and Zhang in order to send a paging message to a remote unit with a direct mobile connection.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642